McAdam, Ch. J.
The defendant moves to have the supplementary proceedings instituted against him dismissed on payment of the balance due upon the judgment. He has not been examined, and on that account urges that no-costs can be awarded against him.
Section 2455 of the Code is sufficiently comprehensive to cover the case stated, and a fixed sum may be awarded to the creditor on terminating the proceeding by payment, *289although the debtor has not been examined under the order. The next section (2456), providing for costs to the judgment debtor, is limited to cases in which an examination has been had ; and this restriction is the feature which distinguishes th'c two sections. The limitation is not found in section 2455, which regulates the costs which may be allowed to the creditor.
Upon paying the balance due on the judgment, with $15 costs of the supplementary proceedings, the defendant’s motion will be granted (see § 2454), and the judgment canceled of record.